DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “is by 1%” should be “is .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “an aircraft” in the last line is indefinite because an aircraft was previously defined. It is unclear if these are the same or different aircraft.
Claim 10-12, 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a wing”, “a direction of flight” and “a pylon” are indefinite because a wing, a direction of flight, and a pylon were previously defined; it is unclear if these are the same or different wings, directions, and pylons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, 10-12, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0014045 (McCall) in view of US 2016/0144966 (Trahmer) and US 2008/0121754 (Marche).
Regarding claim 1, 10-12, McCall teaches an engine, comprising: a nacelle comprising an inlet (Fig 3; nacelle 70 with inlet and exhaust 86); a pylon attached to the nacelle (pylon 20 attached to nacelle); an engine core housed in the nacelle, the engine 
McCall teaches aligning the thrust vector with the engine centerline, but fails to teach the thrust vector being aligned with a direction of flight of the aircraft. However, Marche teaches that aircraft engines may be arranged with their axes parallel to the axis of the aircraft/fuselage (para 22-23, Fig 2; engine axis L-L parallel to aircraft axis X-X), and Trahmer teaches that the longitudinal axis of an aircraft/fuselage may be parallel to the direction of flight (para 39, Fig 1). It would have been obvious to one of ordinary skill in the art at the time of filing to make the thrust vector being with a direction of flight of the aircraft, as taught by Marche and Trahmer, since McCall’s thrust vector is parallel to the engine centerline, which is parallel to the aircraft axis, which is parallel to the direction of flight. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the engine axis parallel to the aircraft/fuselage axis and flight direction yields predictable results.

    PNG
    media_image1.png
    448
    444
    media_image1.png
    Greyscale

Regarding claim 18, McCall teaches an exhaust for a nacelle (Fig 2-4; exhaust of nacelle 70), comprising: a nozzle (aft end of 80 forming exhaust 86) including a shape defined by a first curved surface curving away from a longitudinal axis of the nacelle (longitudinal axis 27) on a first side of the nozzle (first curved surface forming the upper side of the nozzle, proximate the pylon 20; see annotated figure below) and a second curved surface curving towards the longitudinal axis on a second side opposite the first side (second curved surface forming the lower side of the nozzle at the bottom of the nacelle), wherein: the first curved surface has a first radius of curvature (first curved surface “curves” outward relative to the dashed line), the second curved surface has a second radius of curvature (second curved surface curves inward relative to the dashed line – see Fig 3), the first radius of curvature and the second radius of curvature 
McCall teaches aligning the thrust vector with the engine centerline, but fails to teach the thrust vector being aligned with a direction of flight of the aircraft. However, Marche teaches that aircraft engines may be arranged with their axes parallel to the axis of the aircraft/fuselage (para 22-23, Fig 2; engine axis L-L parallel to aircraft axis X-X), and Trahmer teaches that the longitudinal axis of an aircraft/fuselage may be parallel to the direction of flight (para 39, Fig 1). It would have been obvious to one of ordinary skill in the art at the time of filing to make the thrust vector being with a direction of flight of the aircraft, as taught by Marche and Trahmer, since McCall’s thrust vector is parallel to the engine centerline, which is parallel to the aircraft axis, which is parallel to the direction of flight. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the engine axis parallel to the aircraft/fuselage axis and flight direction yields predictable results.
Regarding claims 16-17, McCall further teaches the structure is a pylon (20) and the shape shifts flow of the gas exiting the fan exhaust away from the pylon so as to avoid interference of the flow with the aircraft (para 17-22; curved portion shifts flow to reduce vertical skewing of the thrust caused by the location of the pylon; curved portions are arranged in the same manner and directions as Applicant’s and therefore if Applicant’s invention is capable of achieving the shifting flow, so too is McCall’s; furthermore, it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" see MPEP 2114 [R-1]; in this case, the directions of flow do not 
Regarding claims 5, 14, 22, McCall further teaches the curvature distribution shifts the second exhaust gas in a direction having a component towards the pylon so as to provide alignment of the thrust vector in the direction of the flight, wherein a curved portion of the outer flow surface shifts the flow of the gas in the direction having a component towards the structure, so as to increase an alignment of the flow of the gas in an aft direction parallel to the direction of the flight (para 19-22; curved portion reduces vertical skewing of thrust by forcing exhaust flow upwards towards the pylon, increasing alignment of thrust with the axial direction of axis 27; the “curved portion” counteracts the skewing by shifting flow through the fan exhaust such that the flow is 
Regarding claim 7, McCall further teaches the pylon is for attaching the nacelle to a wing (see Fig 3; pylon 20, wing 10, para 18).
Regarding claim 20-21, McCall further teaches the first curved surface and the second curved surface are in a rear half of the nozzle (see annotated figure below), the nacelle comprises an external nacelle and the first curved surface and the second curved surface are within a last 25% of a length of the external nacelle (see annotated figure below; nacelle 70 is external to the engine).
Regarding claim 23, McCall further teaches the shift reduces interaction of the first exhaust gas and the second exhaust gas so as to reduce noise experienced downstream of the aircraft (the shift straightens the second exhaust gas such that it is parallel to the engine centerline; the first exhaust gas is positioned about the engine 

    PNG
    media_image2.png
    470
    585
    media_image2.png
    Greyscale

Regarding claim 2-4, 8, 15, 19, McCall teaches the curvature distribution or shaping includes a curved portion including a shift in position of the first point and the third point relative to positions of the first and third point (which are also the top of the outer flow surface and the bottom of the outer flow surface, respectively, as annotated above), respectively, when the fan exhaust and the core exhaust are concentric or the first distance is equal to the second distance (see annotated figure above and para 21-22), the curved portion includes an upward bend so that: the first distance is between the first point at a top of the outer flow surface and the second point at a top of the outer flow surface (assumed to be in error for “a top of the inner flow surface”), the second distance is between the third point at a bottom of the outer flow surface and the fourth point at a bottom of the inner flow surface (see annotated figure 4 above), and wherein the nacelle comprises an external nacelle and the curved portion is in a last 25% of a length of the external nacelle (see Fig 3; curved portion is in the aft 25% of the length of nacelle 70/80), wherein the exhaust comprises a fan nozzle and a shear in a plane forming a cross section through the pylon and the fan nozzle, so that the shear forms the curved portion (Fig 3; fan nozzle bounding exhaust 86; shear in the plane forming the cross section shown in Fig 3 extends through the pylon 20 and the fan nozzle; the shear forms the curved portion, which is defined as the “bend” in the upper portion of the nozzle proximate to the pylon 20 away from the longitudinal axis 27), but fails to teach the amount of shifting being 1-2% of the diameter of the exhaust as measured at the trailing edge of the exhaust. However, McCall teaches that the specific amount of shifting is a results-effective variable, affecting the amount of correction of the thrust (too little or too much shift and the net thrust would be skewed vertically due to In re Aller, 105 USPQ 233, MPEP 2144.05 IIA. It would have been obvious to one of ordinary skill in the art at the time of filing to make the amount of shifting of the first point and the third point being 1-2% of the diameter of the exhaust as measured at the trailing edge of the exhaust in order to achieve a desired thrust vector of flow exiting the exhaust, as taught by McCall, and because optimization of the amount of shifting was known to one of ordinary skill in the art and would have been obvious. Furthermore, one of ordinary skill in the art would have recognized that a shift of between 1-2% of the diameter of the exhaust was one of a finite number of identified, predictable solutions, with a reasonable expectation of success, because McCall teaches that there exist natural boundaries for the amount of shift in order to achieve a balance of the net thrust, and teaches the specific factors that would be considered to determine that shift. One of ordinary skill in the art would have obviously considered a number of different amounts of shift to achieve a desired thrust direction.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0014045 (McCall) in view of US 2016/0144966 (Trahmer) and US 2008/0121754 (Marche) and further in view of US 2009/0259379 (Hurwitz).
Regarding claim 6, McCall in view of Trahmer and Marche is silent as to the engine being geared. However, it was well known in the art that turbofans may be geared, as taught by Hurwitz (para 11-12; gear train 22 driving fan 20). It would have been obvious to one of ordinary skill in the art at the time of filing to make the engine of McCall in view of Trahmer and Marche comprising a gear in order to drive the fan at a lower speed than the turbine, as taught by Hurwitz. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding a gear train driving the fan yields predictable results. McCall further teaches the nacelle forming a tighter wrap around the engine core as compared to the nacelle without the curved portion, thereby reducing aerodynamic drag of the engine (para 19-22, Fig 3-4; bottom portion of the nacelle is shifted closer to the engine core, forming a tighter wrap; furthermore, the claim compares a nacelle geometry relative to a theoretical engine –without the curved portion - but does not define any aspect of the theoretical engine besides it not having the “curved portion”; therefore, McCall’s nacelle may form a “tighter wrap” relative to a theoretical engine with a concentric/symmetrical nacelle but larger overall diameter; finally, McCall’s nacelle comprises the same geometry and shifting of sections as the present application, and therefore if the present nacelle can be construed as having a “tighter wrap”, so too can McCall’s).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0014045 (McCall) in view of US 2016/0144966 (Trahmer) and US 2008/0121754 (Marche) and further in view of US 2002/0178711 (Martens).
Regarding claim 9, McCall in view of Trahmer and Marche teaches that the engine may instead by mounted to a fuselage rather than the wing (McCall para 23) but does not teach how the pylon would be arranged in that case. However, it was well known in the art that engines may be mounted on the fuselage with a 3 o’clock or 9 o’clock positioned pylon, as taught by Martens (para 10). It would have been obvious to one of ordinary skill in the art at the time of filing to make the pylon of McCall in view of Trahmer and Marche for attaching the nacelle to a fuselage, as taught by both McCall and Martens. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the pylon for mounting the nacelle to a fuselage yields predictable results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0014045 (McCall) in view of US 2016/0144966 (Trahmer) and US 2008/0121754 (Marche) and further in view of US 2013/0280027 (Francisco).
Regarding claim 23, McCall in view of Trahmer and Marche teaches the claim limitations as discussed above. However, even if McCall was not construed as teaching reducing noise downstream of the aircraft, Francisco teaches that straightening exhaust flows reduces noise (para 15). It would have been obvious to one of ordinary skill in the art at the time of filing that McCall, which teaches straightening the exhaust flows of the aircraft, would result in reduced noise, as taught by Francisco. It has been held that combining or simple substitution of prior art elements according to known methods to 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Where possible, Applicant’s arguments are addressed in the rejections above.
	Regarding Applicant’s argument that “the aircraft does not lie completely horizontally during flight”, Examiner asserts that there is no evidence of this in McCall. Furthermore, Applicant’s specification describes at least one incidence where the longitudinal axis of the engine is parallel to the direction of flight: “alignment of the thrust vector … in an aft direction parallel to a longitudinal axis AA of the turbofan engine 500 and/or flight direction of the aircraft” (page 9). In the case where alignment is with both the axis AA of the engine and the flight direction, the axis of the engine must be parallel to the flight direction. Therefore, the aircraft does not always or necessarily have its nose pointed upwards relative to the tail during flight, and therefore there is no evidence that McCall teaches away from aligning the thrust with direction of flight just because thrust is aligned with the engine centerline.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741